358 S.W.3d 563 (2012)
Ben SANCHEZ, Respondent,
v.
Sharon SANCHEZ, Appellant.
No. ED 96254.
Missouri Court of Appeals, Eastern District, Division Two.
February 7, 2012.
Susan K. Roach, W. Edwin Roussin, Clayton, MO, for Appellant.
Alisse C. Camazine, Alan E. Freed, Clayton, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., KENNETH M. ROMINES, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Sharon Sanchez ("Mother") appeals the modification judgment of the trial court awarding joint physical custody, reducing child support, and denying her attorney fees. We find that the trial court properly applied Missouri law to the modification judgment and properly denied Mother's request for attorney fees. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).